DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
Applicant’s response filed May 10, 2022 has been received and entered into the application file.  All arguments have been fully considered. Claims 1-2, 4-5, 7-8 and 10 are currently pending.  Claim 1 is currently amended.

Claim Objections- Withdrawn
Applicant has amended Claim 1 to recite “induced pluripotent stem cells (iPS)”.  Applicant’s amendment obviates the previous objection to claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Rejection Withdrawn
RE: Rejection of Claim 1 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps:
Applicant has amended claim 1 at step b) to recite “culturing in iMEF culture media for at least 18 hours to generate progenitor cells”.
Applicant’s amendment obviates the previous rejection to claim 1 regarding the omitted essential step.

RE: Rejection of Claims 1-2, 4-5, 7-8 and 10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite:
Applicant has amended claim 1 at step b) to recite the phrase “to generate progenitor cells”, thus claim 1 provides sufficient antecedent basis for the phrase “selecting the progenitor cells”, as recited at step c).
Applicant has further amended claim 1 to recite the phrase “…comprising supplement N2 at 1X concentration…”, thus providing appropriate clarification.
	Further regarding claim 1, Applicant has amended claim 1, at step c), to recite “…100 U/ml penicillin / 100 µg/ml streptomycin”…, thus providing appropriate clarification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Rejection Maintained
Claims 1, 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al., (Stem Cells 2006; 24: 1668-1677; previously cited) (“Fang”), in view of Ohta et al., (Plos One, January 2011, vol. 6, issue 1, e16182; IDS 3/19/2020) (“Ohta”), and Xu et al., (US 2016/0213717; see previously cited) (“Xu”), and further in view of Studer et al., (US 2013/0183674; previously cited) (“Studer”), Mull et al., (Int. J. Mol. Sci. 2015, 16, 30458-30469) (“Mull”) and Callahan et al., (Journal of Visualized Experiments, March 2016; see IDS 3/19/2020) (“Callahan”).
Fang is directed to in vitro methods for generating melanocytes from human embryonic stem cells (hESCs) within 4-6 weeks using three growth factors, i.e. Wnt3a, endothelin-3, and stem cell factor. The produced melanocytes expressed melanocyte phenotype markers (e.g. MITF), developed melanosomes and produced melanin (Abstract).  Fang teaches that the WNT family proteins, stem cell factor (SCF) and enothelin-3 (EDN3) are all involved in the differentiation of neural crest cells to pigmented cells (Introduction, right column, third paragraph, page 1668 to left column first paragraph, page 1669). Fang teaches using defined conditions for efficient derivation of the human melanocytes from pluripotent hESCs (Introduction, left column, third paragraph, page 1669).
Fang further teaches inducing melanocytic differentiation by preparing embryoid bodies (EBs) from the hESCs by suspending the cells in growth factor-depleted 80% knockout DMEM/F12 medium (does not comprise bFGF) containing L-glutamine and 1% NEAA.  After 4 days of culture the EBs were collected and transferred to fibronectin-coated flasks (seeding on adherent cell culture dish) and cultured in Mel-1 differentiation medium (contains bFGF) and passaged when reaching 60% confluence after 3 weeks of continuous culture (i.e. at least 18 hours to generate progenitor cells) (Differentiation Induction, page 1669; RESULTS, Differentiation of hESCs Homogeneous Melanocytic Populations, page 1670).  Fang further teaches testing each of the three growth factors individually and in every possible combination (Effect of the Individual Growth Factors on Melanocytic Differentiation, page 1673; Figure 4).
Ohta is directed to in vitro generation of human melanocytes from induced pluripotent stem cells by preparing embryoid bodies (EBs) by seeding 2-3 x 106 iPS cells in medium without FGF-2 (i.e. bFGF) and then transferring the EBs to fibronectin-coated dishes (i.e. adherent cell culture dish) and subjecting to further differentiation by supplementing the cultures with Wnt3a, SCF (stem cell factor), FGF-2 and ET-3 (endothelin-3) and culturing for 3 weeks.  Thereafter adherent cells were harvested and transferred to fibronectin-coated culture dishes and further culture in melanocyte differentiation medium.  Pigmented cells appeared 3-4 weeks after single cell dissociation (Abstract and Melanocyte differentiation from human iPS cells, page 2; Melanocyte induction from iPS cells, page 8).
Regarding claim 1, Fang and Ohta disclose well-known methods for inducing the differentiation of melanocytes from human pluripotent stem cells, e.g. detached confluent induced pluripotent stem cells, wherein the differentiation is initially induced by non-adherent culture in the absence of bFGF to promote the formation of EBs from the pluripotent stem cells, as recited at step a).
Further regarding claim 1 and the limitation directed at culturing to form embryoid bodies in medium that comprises inhibitor Y27632, it is noted that although both Fang and Ohta culture to form embryoid bodies in medium that does not comprise bFGF (growth factor-depleted), the cited prior art is silent as to whether or not the medium comprises inhibitor Y27632.
However, Xu et al., teaches that for the differentiation induction of hiPSCs to epidermal cells (keratinocytes), EB formation can be successfully conducted in culture medium that is without bFGF and includes inhibitor Y27632.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include inhibitor Y27632 in the culturing step to form EBs from the seeded hiPSCs.
The person of ordinary skill in the art would have been motivated to modify the method of the prior art to include an agent that promotes EB formation, as taught by Xu, for the predictable result of successfully inducing differentiation by formation of EBs, thus meeting the limitation of claim 1.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of the prior art and Xu because these teachings are directed at inducing differentiation of induced pluripotent stem cells.	
Further regarding claim 1 and steps b) to e), steps b) to e) are directed to inducing the production of melanocyte progenitors (e.g. melanoblasts) from the EBs subjected to differentiation medium and adherent culture in the presence of growth factors, selecting the progenitors for further expansion and subjecting the progenitors to culture medium that promotes further expansion and continued differentiation to ultimately achieve pigmented, terminally differentiated melanocytes that contain melanin.  It is noted the culture conditions recited in claim 1 differ slightly from Fang and Ohta.
However, Studer, like Fang and Ohta, is directed to in vitro methods regarding lineage specific differentiation of human induced pluripotent stem cells (hiPSCs) to nociceptor cells for producing melanocytes (MITF+) using specific culture conditions/specific exogenous differentiation activators (Abstract and paragraph [0146]). The hiPSCs were induced to become neural crest precursors, which were induced to become melanocyte progenitors and then induced to become terminally differentiated melanocytes. Studer teaches that native melanocytes are derived from neural crest cells (paragraphs [0234]-[0235] and [0253] and FIG. 16).  Studer teaches treatment with BMP4 and cAMP enhanced the differentiation into pigmented cells [paragraph [0356]).  Studer’s in vitro melanocyte induction pathway from FIG. 16 is illustrated below:

    PNG
    media_image1.png
    398
    731
    media_image1.png
    Greyscale



Mull is directed to understanding melanocyte stem cells for regenerative medicine applications and further acknowledges that melanocytes are derived from neural crest cells (Abstract).  Mull’s Figure 1 specifically illustrates the native differentiation path of neural crest cells to melanocytes.  Figure 1 of Mull is illustrated below: 


    PNG
    media_image2.png
    308
    492
    media_image2.png
    Greyscale


Thus, the methods of inducing in vitro differentiation generally mimic the native pathway and involve culturing pluripotent stem cells in culture mediums that comprise exogenous components that are known factors for stimulating the induction of differentiation so the pluripotent stem cells are directed through the native steps of differentiation including producing neural crest cells, progenitors, melanoblasts and ultimately terminally differentiated melanocytes comprising melanin. Fang even sets forth that it is well-known in the art to optimize the culture conditions by testing a variety of differentiation factors alone, and in all combinations (Effects of the Individual Growth Factors on Melanocytic Differentiation (left column, page 1673; and Figure 4.)
Callahan further sets forth methods for successful in vitro differentiation of melanocytes from human pluripotent stem cells (Abstract) and discloses a variety of culture mediums, comprising a variety of known factors that activate differentiation, that successfully achieve differentiated melanocytes (1. Preparation of Culture Medium, Coated Dishes and Maintenance of hPSCs, page 2 of 6).
Thus, although there are some differences between the prior art methods and the present invention’s differentiation medium components and time regime, these differences are not associated with any unexpected effect.  The prior art and claimed invention both obtain pigmented cells in vitro by directed differentiation of human induced pluripotent stem cells, thus meeting the limitations of steps b) to e) of claim 1.
Regarding claim 2 and the limitations directed to the culture media, claim 2 is rendered obvious for the same reasons as set forth immediately above regarding the culture mediums recited in claim 1.  Although there are some differences between the prior art methods and the present invention’s differentiation medium components, these differences are not associated with any unexpected effect.  The prior art and claimed invention both obtain pigmented cells in vitro by directed differentiation of human induced pluripotent stem cells in culture mediums that comprise exogenous components that are known factors for stimulating the induction of differentiation so the pluripotent stem cells are directed through the native steps of differentiation.
Regarding claim 7 and the limitation directed to administering the produced  pigmented cells with melanin, it is noted that Fang teaches incorporation of the melanocytes into human reconstructed skin (Abstract) and Ohta teaches cultured melanocytes may be useful for the treatment of vitiligo (Introduction, left column, page 1).  Thus, the combined teachings of Fang and Ohta meet the limitation of claim 7.

Claims 4 and 5 remain rejected under 35 U.S.C. 103 as being unpatentable over Fang, in view of Ohta, Xu, Studer, Mull and Callahan, as applied to claims 1, 2 and 7 above, and further in view of Stepień et al., (J Am Soc Mass Spectrom 2009, 20, 464-468; previously cited) (“Stepień”).
The teaching of Fang, in view of Ohta, Xu, Studer, Mull and Callahan, is set forth above.
Regarding claims 4 and 5 and the limitation directed at isolating the melanin from the cells, it is noted the cited prior art does not further teach isolation of the melanin from the cells.
However, Stepień is directed to methods for isolation melanin from human melanocytes, and further analyzing to determine types of melanin pigments that are present.  Stepień teaches that epidermal melanocytes produce two distinct types of melanin pigments: eumelanin (protects skin from UV damage) and pheomelanin (promotes carcinogenesis) (Abstract). Stepień teaches isolation of melanin from culture melanocytes via lysis (Sample Preparation Procedures, page 465) and further analyzed (Pyrolysis-Gas Chromatography/ Mass Spectrometry, pages 465-466).  Stepień teaches determining the ratio of eumelanin to pheomelanin of human melanocytes may be of clinical importance since this ratio can determine susceptibility to UV-induced damage (Conclusions, page 468). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to isolate melanin from the in vitro differentiated melanocytes.
The person of ordinary skill in the art would have been motivated to modify the method of the prior art to include isolation of melanin from the in vitro differentiated melanocytes, as taught by Stepień, for the predictable result of successfully determining the ratio of eumelanin to pheomelanin since doing so would provide critical information regarding the resistance of the culture melanocytes to UV-damage and their effectiveness in clinical applications, thus meeting the limitation of claims 4 and 5.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of the combined prior art and Stepień because each of these teachings are directed at human melanocytes.	

Claims 7 and 8 remain rejected under 35 U.S.C. 103 as being unpatentable over Fang, in view of Ohta, Xu, Studer, Mull and Callahan, and further in view of Stepień, as applied to claims 4 and 5 above, and further in view of Honda et al., (U.S. Patent No. 5,380,359;previously cited) (“Honda”).
The teaching of Fang, in view of Ohta, Xu, Studer, Mull and Callahan, and further in view of Stepień, is set forth above.
Regarding claims 7 and 8, it is noted the combined prior art does not further teach administering the melanin to a patient (claim 7) or making a cream comprising the melanin (claim 8).
However, Honda is directed melanin-coated pigments and cosmetics containing the melanin pigment (Abstract and Col. 1, lines 5-9).  Honda teaches preparing melanin-coated pigment using melanin isolated from cells (Streptomyces aureofaciens) (col. 4, lines 60-65).  Honda’s Example 12 teaches preparing sunscreen cream comprising the melanin-coated pigment (col. 9).  Thus, Honda has established it was well-known that melanin could be prepared as a cream for use (administering) as a sunscreen (patient in need of UV-protection).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make a cream (i.e. sunscreen) comprising melanin for administration to a patient in need of UV-protection.
The person of ordinary skill in the art would have been motivated to modify the method of the prior art to include making a cream (i.e. sunscreen) comprising melanin for administration to a patient in need of UV-protection, as taught by Honda, for the predictable result of successfully providing effective protection from UV damage, thus meeting the limitation of claims 7 and 8.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of the combined prior art and Honda because each of these teachings are directed at UV-protection.	

Response to Remarks
Rejections under 35 USC 112:
	As discussed above, Applicant’s amendment to claim 1 obviates the previous rejection of record.

Rejections under 35 USC 103:
As to Applicant’s remarks regarding the supplementation of the cell expansion medium with FGF-8 (included in the N2 medium), as discussed at Applicant’s remarks (pages 6-8), it is noted that Applicant’s remakrs have been fully considered, but are not found persuasive.
In response, as to Applicant’s assertion that the cited prior art includes various supplements in the differentiation medium that Applicant does not include, it is noted the claims as currently written employ the transitional phrase “comprising”.  The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) (“[L]ike the term ‘comprising,’ the terms ‘containing’ and ‘mixture’ are open-ended.”). “The word ‘comprising’ transitioning from the preamble to the body signals that the entire claim is presumptively open-ended.” Id. MPEP 2111.03
Thus, in the instant case, the claims do not exclude the prior art factors.
As to Applicants remarks regarding the inclusion of FGF-8, it is noted that only the N2 medium for progenitor expansion includes FGF-8. It is further noted that the N2 medium also includes bFGF, as specifically recited in the prior art methods for differentiation of the EBs to achieve directed differentiation of pigmented cells.  It is further noted that the prior art methods each achieve pigmented cells in vitro by directed differentiation of human induced pluripotent stem cells in culture mediums that comprise exogenous components that are known factors for stimulating the induction of differentiation so the pluripotent stem cells are directed through the native steps of differentiation. Thus, absent any evidence of criticality, the presence of FGF-8 does not appear to provide any unexpected improvements in achieving pigmented cells from the human induced pluripotent stem cells.
Further regarding Applicant’s remarks that the Office must explain why the difference(s) between the prior art and the claimed invention would have been obvious to one of ordinary skill in the art, it is noted that this explanation was set forth at pages 8-12 of the previous Office action.
As to Applicant’s remarks (pages 7-8) regarding Applicant’s specification teaching employing FGF-8 works successfully to obtain human cells pigmented with melanin, it appears Applicant is asserting that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the instant case, as set forth immediately above, the prior art methods each achieve pigmented cells  with melanin by directed differentiation of human induced pluripotent stem cells in culture mediums that comprise exogenous components that are known factors for stimulating the induction of differentiation so the pluripotent stem cells are directed through the native steps of differentiation. Thus, absent any evidence of criticality, the presence of FGF-8 does not appear to provide any unexpected improvements in achieving pigmented cells from the human induced pluripotent stem cells.

As to Applicant’s remarks regarding claims 4 and 5 (Applicant’s remarks, page 8), Applicant asserts that Stepień does not remedy the asserted deficiency regarding FGF-8. Applicant’s argument is not found persuasive since Stepień is not relied upon for addressing the presence of FGF-8 since that limitation is addressed by the teaching of Fang, in view of Ohta, Xu, Studer, Mull and Callahan . Stepień is relied upon for teaching methods for isolation melanin from human melanocytes.
Further regarding Applicant’s remarks that Applicant isolated melanin from black cells, in the absence of melanocyte differentiation components, it is noted that the claims as currently written do not require isolation of melanin from black cells, in the absence of melanocyte differentiation components.

As to Applicant’s remarks regarding claims 7 and 8 (Applicant’s remarks, page 8), Applicant asserts that Honda does not remedy the asserted deficiency regarding FGF-8. Applicant’s argument is not found persuasive since Honda is not relied upon for addressing the presence of FGF-8 since that limitation is addressed by the teaching of Fang, in view of Ohta, Xu, Studer, Mull and Callahan . Honda is relied upon for teaching methods for administering melanin to a patient and making a cream comprising the melanin.

Conclusion
No claim is allowed.  No claim is free of the prior art.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366. The examiner can normally be reached M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EVELYN Y PYLA/             Examiner, Art Unit 1633                                                                                                                                                                                           
/SCOTT LONG/Primary Examiner, Art Unit 1633